Citation Nr: 0336260	
Decision Date: 12/23/03    Archive Date: 12/29/03	

DOCKET NO.  02-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from March 1978 to March 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Regional Office (RO) in St. 
Petersburg, Florida, that denied waiver of recovery of an 
overpayment in the calculated amount of $3,066.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2002 communication, accepted as the veteran's 
substantive appeal, he requested a hearing.  A January 2003 
letter to the veteran notified him of a scheduled hearing.  A 
February 2003 Report of Contact reflects that the veteran 
requested that his hearing be rescheduled.  He also notified 
the VA of a change of address.  A March 2003 letter notified 
the letter of a scheduled hearing.  In March 2003 the veteran 
again requested that his hearing be rescheduled.  An April 
2003 letter was sent to the veteran notifying him of his 
rescheduled hearing.  However, the letter was not sent to the 
new address provided by the veteran in a February 2003 Report 
of Contact. The Committee in the September 2002 decision 
indicated that the original amount of the debt was $3,066.  A 
December 2002 letter from the Debt Management Center 
indicated a debt of $3, 081.  This matter should be 
clarified.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for a 
personal hearing at the RO.  Notification 
of the personal hearing should reflect 
the veteran's most current address.

2.  The Committee is requested to clarify 
the original amount of the indebtedness 
as indicated by the Committee's September 
2002 decision and the December 2002 
letter from the Debt Management Center. 

3.  Thereafter the RO should readjudicate 
the veteran's claim.  If the 
determination is unfavorable to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  They should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


